DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 11, 2021 and October 23, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on June 11, 2021.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, and 4-7 of U.S. Patent No. 11,063,972. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claims 1, 8, and 15, claim 1 of U.S. Patent No. 11,063,972 recites a system, a method, and a non-transitory computer-readable storage medium comprising a set of instructions that, when executed by one or more computer processors, causes the one or more computer processors to perform operations comprising (col. 14, lines 32-39):
 generating a set of rules that each comprise a usage condition, the generating of the set of rules based on algorithmically learned patterns in a set of collected data (col. 14, lines 40-44); 
obtaining one or more data streams of usage data from one or more components of a telephony platform, the usage data including one or more of call history data, messaging history data, or platform account data (col. 14, lines 45-48); 
determining a total score by collectively analyzing a set of scores, the set of scores calculated based on a condition determined from the usage data (col. 14, lines 49-54); and 
automatically performing an action with respect to an account on the telephony platform based on the total score being above a score threshold (col. 14, lines 55-57).  

Regarding claims 2, 9, and 16, claim 2 of U.S. Patent No. 11,063,972 recites wherein the action includes at least one of flagging the account, throttling communications of the account, requesting additional billing information, notifying a holder of the account, notifying an analyst of the communication platform, performing fraud detection analysis on the account, blocking particular actions on the account, suspending the account, blacklisting credit card numbers, blacklisting application URIs or IP addresses, rate-limiting services provided to the account, removing or adjusting services provided to the account, or flagging the account for investigation (col. 2, lines 58-64).  

Regarding claims 3, 10, and 17, claim 4 of U.S. Patent No. 11,063,972 recites wherein the set of rules each further include an account age condition (col. 15, lines 4-5).  

Regarding claims 4, 11, and 18, claim 5 of U.S. Patent No. 11,063,972 recites wherein at least a subset of the set of rules is generated automatically by applying a machine-learning technique to the usage data (col. 15, lines 6-8).  

Regarding claims 5, 12, and 19, claim 5 of U.S. Patent No. 11,063,972 recites wherein the machine-learning technique including one or more of Bayesian learning, neural networks, reinforcement learning, or cluster analysis (col. 15, lines 8-11).  

Regarding claims 6, 13, and 20, claim 6 of U.S. Patent No. 11,063,972 recites wherein the generating of the set of rules includes automating actions taken by analysts via an analyst-facilitated user interface (col. 15, lines 12-16).  
Regarding claims 7, and 14, claim 7 of U.S. Patent No. 11,063,972 recites wherein the generating of the set of rules is further based on input received via an analyst-facilitated user interface (col. 15, lines 17-19).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moritz et al. (hereinafter “Moritz”, US 9,514,293).
Regarding claims 1, 8, and 15, Moritz discloses a system, a method, and a non-transitory computer-readable storage medium (i.e., main memory 720, read only memory 703, mass storage device 735, and removeable storage media 725 of Fig. 7) comprising a set of instructions (i.e., instructions as described in col. 25, lines 23-27) that, when executed by one or more computer processors (i.e., processor 710), causes the one or more computer processors to perform operations comprising:
 generating a set of rules that each comprise a usage condition (i.e., retrieving from a database a predictive behavioral profiles associated with the user including current user interactions, and identifying variations between current usage patterns of the user and the behavioral profiles as described in col. 3, lines 10-21), the generating of the set of rules based on algorithmically learned patterns in a set of collected data (i.e., a behavioral profile previously developed based on prior usage patterns of the user through a plurality of channels are identified as described in Abstract, and user specific behavior profiles generated to document normal usage patterns for the user as described in col. 8, lines 54-67); 
obtaining one or more data streams of usage data from one or more components of a telephony platform, the usage data including one or more of call history data, messaging history data, or platform account data (i.e., the interactions occurred over a period of time as described in col. 8, lines 41-53, and col. 13, lines 12-24); 
determining a total score by collectively analyzing a set of scores, the set of scores calculated based on a condition determined from the usage data (i.e., score associated with IP addresses or network as described in col. 9, lines 21-34, check the model score when two pages are requested as described in col. 17, lines 23-38, and determining a score as described in col. 18, lines 15-23); and 
automatically performing an action with respect to an account on the telephony platform based on the total score being above a score threshold (i.e., an authentication process is carried out based on comparison between the user’s current and stored behavioral characteristics as described in col. 6, lines 6-18).  

Regarding claims 2, 9, and 16, Moritz discloses all limitations recited within claims as described above.  Moritz also discloses wherein the action includes at least one of flagging the account, throttling communications of the account, requesting additional billing information, notifying a holder of the account, notifying an analyst of the communication platform, performing fraud detection analysis on the account, blocking particular actions on the account, suspending the account, blacklisting credit card numbers, blacklisting application URIs or IP addresses, rate-limiting services provided to the account, removing or adjusting services provided to the account, or flagging the account for investigation (i.e., the authentication process is prevented when a threshold is reached as described in col. 6, lines 6-18, and IP addresses known to be fraudulent as described in col. 8, lines 11-30).  

Regarding claims 3, 10, and 17, Moritz discloses all limitations recited within claims as described above.  Moritz also discloses wherein the set of rules each further include an account age condition (i.e., times associated with those activities, and length of membership as described in col. 8, lines 54 – col. 9, line 20).  

Regarding claims 4, 11, and 18, Moritz discloses all limitations recited within claims as described above.  Moritz also discloses wherein at least a subset of the set of rules is generated automatically by applying a machine-learning technique to the usage data (i.e., a Bayesian network, statistical-based anomaly detection techniques as described in col. 23, lines 43-53).  

Regarding claims 5, 12, and 19, Moritz discloses all limitations recited within claims as described above.  Moritz also discloses wherein the machine-learning technique including one or more of Bayesian learning, neural networks, reinforcement learning, or cluster analysis (i.e., a Bayesian network, statistical-based anomaly detection techniques as described in col. 23, lines 43-53).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6-7, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moritz in view of Welsh et al. (hereinafter “Welsh”, US 2007/0174214).
Regarding claims 6, 13, and 20, Moritz discloses all limitations recited within claims as described above, but does not expressly disclose features of these claims.
In a similar endeavor, Welsh discloses methods and systems for managing a plurality of alerts.  Welsh also discloses wherein the generating of the set of rules includes automating actions taken by analysts via an analyst-facilitated user interface (i.e., automatic decisions as described in paragraph 0029).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to improve fraud detection and prevention. 

Regarding claims 7, and 14, Moritz discloses all limitations recited within claims as described above, but does not expressly disclose features of these claims.
In a similar endeavor, Welsh discloses methods and systems for managing a plurality of alerts.  Welsh also discloses wherein the generating of the set of rules is further based on input received via an analyst-facilitated user interface (i.e., automatic decisions as described in paragraph 0029).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to improve fraud detection and prevention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644